               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PEDRO TORRES-TINAJERO, on       )
behalf of himself and all other )
similarly situated persons,     )
                                )
               Plaintiffs,      )
                                )
     v.                         )            1:18CV160
                                )
ALPHA CONSTRUCTION OF THE       )
TRIAD, INC., and JEFFREY W.     )
ALLEY,                          )
                                )
               Defendants.      )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiff, Pedro Torres-Tinajero, filed this Complaint

alleging claims pursuant to the Fair Labor Standards Act, 29

U.S.C. § 216(b) (“FLSA”), and the North Carolina Wage and Hour

Act, N.C. Gen. Stat. § 95-25.1 et seq. (“NCWHA”). (Doc. 1.)

Plaintiff named as defendants Alpha Construction of the Triad,

Inc., (“Alpha”), Judith J. Bautista,1 and Jeffrey W. Alley,

(“Alley”). (Id.) Plaintiff resolved his claims against Judith J.

Bautista. (Doc. 57.) Plaintiff has moved for summary judgment

against Alpha and Alley. (Doc. 66.) Neither Alpha nor Alley


     1 Judith J. Bautista is no longer a defendant in this
action. (See Docs. 57, 60; Docket Entry dated 03/14/19.)




    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 1 of 12
filed a response to the motion for summary judgment. Plaintiff’s

motion is ripe for ruling and, for the reasons set forth, the

motion for summary judgment will be granted.

I.   FACTS

     In support of the motion for summary judgment, Plaintiff

has filed the declaration of Plaintiff, (Docs. 52-2, 69), the

declarations of Yoana Caceres, (Docs. 52-3, 67-3, 69), and

requests for admission to Alpha and Alley to which no response

was filed. (Doc. 68.) As a result, those requests are deemed

admitted. Fed. R. Civ. P. 36(a)(3). In the absence of a response

from Defendants, the facts are not contested. Defendants have

admitted the allegations contained in paragraphs 9-17 and 27-47

of the Complaint. Those admissions are adopted as facts for

purposes of this Memorandum Opinion and Order and incorporated

herein by reference.

     Alpha is a North Carolina corporation with a principal

office in Kernersville, North Carolina. (Doc. 67-2.) Alley was

the registered agent and an officer of Alpha. (Id.) According to

Plaintiff, Alley was the Secretary of Alpha. (Declaration of

Plaintiff Pedro Torres-Tinajero (“Tinajero Decl.”) (Doc. 52-2)

¶ 10.) Both Alley and Bautista owned and operated Alpha, (id.

¶ 12), and directed the construction work performed by

Plaintiff. (Id. ¶ 16.)

                                   -2-



     Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 2 of 12
      Plaintiff lives in Winston-Salem, North Carolina,

(Complaint (“Compl.”) (Doc. 1) ¶ 4), was employed as a

construction worker by Alpha from approximately 2013 until

November 18, 2017. (Tinajero Decl. (Doc. 52-2) ¶ 3.) Alley and a

project superintendent, Zachary Frederick, “directed,

controlled, and supervised” Plaintiff’s work on a daily basis.

(Tinajero Decl. (Doc. 52-2) ¶ 20.) Plaintiff was paid by the

hour during the years 2014-2017. (Tinajero Decl. (Doc. 52-2)

¶ 16a.) Plaintiff performed more than 40 hours of work per week

but was not paid an overtime rate. (Id. ¶ 7.) The hourly rate of

pay in 2015 was $18 per hour, (id. ¶ 28), and increased to $20

per hour in 2016 and $22 in 2017. (Id. ¶¶ 31, 34.) In each of

those years, Plaintiff worked at least four workweeks during

which he performed more than 40 hours of work for Alpha and

Alley. (Id. ¶¶ 29, 32, 35.) Plaintiff was paid only the regular

hourly rate and no extra compensation for those hours over 40

hours of work in the same workweek. (Id.)

      Plaintiffs has calculated his total unpaid wages for 2015-

2017 to be $25,868.80. (Id. ¶ 41.)

II.   ANALYSIS

      This court has federal question jurisdiction over

Plaintiff’s FLSA claim, see 28 U.S.C. §§ 1331, 1337; 29 U.S.C.



                                    -3-



      Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 3 of 12
§ 216(b), and will exercise supplemental jurisdiction over

Plaintiff’s NCWHA claims. See 28 U.S.C. § 1367(a), (c).

    Plaintiff’s FLSA claim is for unpaid overtime wages.

(Compl. (Doc. 1) ¶ 2.) Plaintiff brings two NCWHA claims, one of

which Plaintiff alleges in the alternative to the FLSA claim.

(See id. ¶¶ 3-4.) Plaintiff’s first NCWHA claim is based on

Defendants’ failure to pay overtime wages when due on the

scheduled payday under N.C. Gen. Stat. § 95-25.6. (See id. ¶ 3.)

Plaintiff’s second NCWHA claim, which he alleges in the

alternative to the FLSA claim, is for unpaid overtime wages

under N.C. Gen. Stat. § 95-25.4. (See id. ¶ 4.)

    By failing to respond to the motion for summary judgment,

Defendants have conceded the merits of Plaintiff’s motion. “If a

party fails to properly address another party’s assertion of

fact as required by Rule 56(c), the court may . . . (2) consider

the fact undisputed for purposes of the motion; [or] (3) grant

summary judgment if the motion and supporting materials —

including the facts considered undisputed — show that the movant

is entitled to it.” Fed. R. Civ. P. 56(e). “The failure to file

a response may cause the Court to find that the motion is

uncontested.” LR 56.1(d). In the absence of any response from

Defendants, this court has reviewed the undisputed facts and

supporting materials.

                                  -4-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 4 of 12
    A.    The Fair Labor Standards Act Claim

    Turning first to Plaintiff’s FLSA claim,

    [t]he FLSA generally requires that employers pay
    overtime in the amount of one-and-a-half times an
    employee’s “regular rate” for each hour their
    employees work in excess of 40 per week. 29 U.S.C.
    § 207(a)(1). That requirement was intended “to spread
    employment by placing financial pressure on the
    employer” and “to compensate employees for the burden
    of a workweek in excess of the hours fixed in the
    Act.” Walling v. Helmerich & Payne, Inc., 323 U.S. 37,
    40, 65 S. Ct. 11, 89 L. Ed. 29 (1944).

Calderon v. GEICO Gen. Ins. Co., 809 F.3d 111, 121 (4th Cir.

2015). It is not disputed that Plaintiff worked in excess of 40

hours per week and was not compensated for that work at the

required rate of pay. During the period of 2015-2017, Defendants

violated the minimum wage provisions of 29 U.S.C. §§ 206 and

215(a)(2) by failing to compensate Plaintiff for hours worked

over forty at one and one-half times the regular rate.

    Plaintiff has brought these claims against both Alpha and

Alley, an officer of Alpha.

    The term “employer” under the FLSA is generally
    “interpreted broadly to achieve Congress’s intent to
    provide a remedy to employees for their employers’
    wage and hour violations.” Pearson v. Prof’l 50 States
    Prot., LLC, No. RDB–09–3232, 2010 WL 4225533, at *3
    (D. Md. Oct. 26, 2010); see also Schultz v. Capital
    Int’l Sec., Inc., 466 F.3d 298, 304 (4th Cir. 2006)
    (articulating that the FLSA should be interpreted
    broadly). The scope of the FLSA, however, is not
    limitless. See Benshoff v. City of Virginia Beach, 180
    F.3d 136, 140 (4th Cir. 1999). For two separate
    entities to constitute a “single enterprise” under the
    FLSA, they must conduct: “(1) related activities, (2)
                                  -5-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 5 of 12
    performed under unified operations or common control,
    and (3) for a common business purpose.” Brock v.
    Hamad, 867 F.2d 804, 806 (4th Cir. 1989); see also
    Martin v. Deiriggi, 985 F.2d 129, 133 (4th Cir. 1992)
    (applying the three elements to determine a “single
    enterprise” for FLSA purposes).

Gilbert v. Freshbikes, LLC, 32 F. Supp. 3d 594, 604 (D. Md.

2014). “‘[A]ll joint employers are responsible, both

individually and jointly, for compliance with all of the

applicable provisions of the [FLSA], including the overtime

provisions.’ 29 C.F.R. § 791.2(a).” Schultz v. Capital Int’l

Sec., Inc., 466 F.3d 298, 305 (4th Cir. 2006). Employers can

include both companies and their officers. See Brock v. Hamad,

867 F.2d 804, 808 n.6 (4th Cir. 1989) (finding a manager liable

for FLSA violations as an “employer” because “he hired and

directed the employees who worked for the enterprise”).

     The undisputed facts in this case show that Alpha and

Alley were joint employers; Alpha and Alley were “‘not

completely disassociated with respect to the employment of [the

agents],’ and [Alley] ‘share[d] control of the [agents]’ with

[Alpha]. [29 C.F.R.] § 791.2(b)(3).” Schultz, 466 F.3d at 306.

In the absence of any contrary facts, the court finds that

during the period of 2015-2017, both Alpha and Alley were

employers of Plaintiff within the meaning of the Fair Labor

Standards Act, 29 U.S.C. § 203(d).


                                  -6-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 6 of 12
    Given the facts found, including those admitted by

Defendants’ failure to respond, this court concludes Defendants’

acts or omissions leading to their failure to pay overtime were

willful, subjecting Defendants to back wage liability for a

period commencing three years prior to the filing of the

complaint herein, see 29 U.S.C. § 255(a), which encompasses the

entire period for which Plaintiff seeks to recover unpaid

overtime compensation.

    Defendants Alpha and Alley willfully violated the

Plaintiff’s right to receipt of overtime wages as required by 29

U.S.C. § 207(a)(1) within the meaning of 29 U.S.C. § 255(a). See

Martin v. Deiriggi, 985 F.2d 129, 135-36 (4th Cir. 1992)

(finding that “defendants knew that their employment practices

were in clear violation of the FLSA”) (internal quotations and

citations omitted)). An employer’s violation of the FLSA is

willful if the employer either “knew or showed reckless

disregard for the matter of whether its conduct was prohibited

by” the FLSA. McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133

(1988). As discussed hereinabove, Defendants have not contested

the facts set forth in Plaintiff’s declaration. (Tinajero Decl.

(Doc. 52-2).) Those facts include the fact that Defendants

provided and paid for workers’ compensation insurance for

Plaintiff, (id. ¶ 21), and that each of the Defendants

                                  -7-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 7 of 12
determined the rate of pay, (id. ¶ 23). Based on Defendants’

experience with workers’ compensation and payroll, it is clear

that Defendants were an experienced employer, and Defendants

acted in reckless and willful disregard of the requirements of

the FLSA with respect to these matters. Accordingly, Plaintiff

is entitled to payment of wages which have been violated for the

entire three-year time period immediately preceding the date on

which this action was filed, see 29 U.S.C. § 255(a), at the

overtime rate required by 29 U.S.C. § 207(a).

    This court finds summary judgment should be granted in

favor of Plaintiff on the Fair Labor Standards Act claim. This

court further finds, based upon the evidence presented, that

Plaintiff should be awarded damages for back wages and

liquidated damages under 29 U.S.C. § 216(b). The amount of back

wages owed is $25,868.80, (Tinajero Decl. (Doc. 52-2) ¶ 41), and

liquidated damages are awarded in the amount of $25,868.80, for

a total of $51,737.60.

    B.    The North Carolina Wage and Hour Act

    Plaintiff also brings a claim in the alternative under

North Carolina law in the event the Plaintiff’s employment is

not covered by the FLSA. (Compl. (Doc. 1) ¶ 4.) Plaintiff

alleges Defendants’ failure to pay overtime constitutes a



                                  -8-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 8 of 12
violation of the North Carolina Wage and Hour Act, N.C. Gen.

Stat. § 95-25.1 et seq.

    N.C. Gen. Stat. § 95-25.4 provides: “[e]very employer shall

pay each employee who works longer than 40 hours in any workweek

at a rate of not less than time and one half of the regular rate

of pay of the employee for those hours in excess of 40 per

week.” If an employer violates the provisions of N.C. Gen. Stat.

§ 95-25.4, the employer is liable to the employee in an amount

equal to the unpaid overtime compensation plus liquidated

damages equal to the amount found to be due unless the employer

demonstrates any violation was in good faith. N.C. Gen. Stat.

§ 95-25.22(a) and (a1). Interest is to be awarded at the legal

rate from the date each amount first came due. Id.

§ 95-25.22(e).

    Nevertheless, as noted above, Plaintiff properly brings

this overtime claim in the alternative “in the event that the

plaintiff’s employment . . . is not covered by the FLSA.”

(Compl. (Doc. 1) ¶ 4.) Under N.C. Gen. Stat. § 95–25.14, the

FLSA preempts North Carolina’s minimum wage (§ 95–25.3),

overtime (§ 95–25.4), and recordkeeping (§ 95–25.15(b))

provisions. Based on the same facts found above, this court

finds in the alternative that Defendants are in violation of

N.C. Gen. Stat. § 95-25.4. However, the court, having found the

                                  -9-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 9 of 12
FLSA applies, only awards damages under the provisions of this

statute in the alternative.

    However, N.C. Gen. Stat. § 95-25.14 does not direct FLSA

preemption as to Plaintiff’s claim brought pursuant to N.C. Gen.

Stat. § 95-25.6 for failing to pay promised wages when due on

Plaintiff’s regular payday. The FLSA preempts overtime claims

“to the extent this cause of action seeks compensation under

state law for overtime pay mandated by the FLSA or alleges that

plaintiffs received less than the federal minimum wage . . . .”

Martinez-Hernandez v. Butterball, LLC, 578 F. Supp. 2d 816, 819

(E.D.N.C. 2008). By contrast, the payday claim is designed to

protect employees who did not receive the pay owed to them,

independent of the overtime rate required by the FLSA. See id.

    N.C. Gen. Stat. § 95-25.22 provides that “interest at the

legal rate set forth in G.S. 24-1, from the date each amount

first came due” may be awarded for a violation of 95-25.6. In

light of Plaintiff’s claim under 95-25.6, this court will award

interest on the unpaid overtime wages in accordance with the

legal rate set forth in N.C. Gen. Stat. § 24.1 from the date the

amounts first came due through entry of judgment. The court




                                 -10-



   Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 10 of 12
finds interest in the amount of $3,966.54 is due pursuant to

N.C. Gen. Stat. § 95-25.22.2

III. CONCLUSION

     Based upon the foregoing analysis, this court finds

Plaintiff’s motion for summary judgment should be granted.

Defendants are liable to Plaintiff under the Fair Labor

Standards Act for unpaid overtime wages in the amount of

$25,868.80 and liquidated damages in that same amount of

$25,868.80 for a total of $51,737.60. In the alternative, in the

event the FLSA should later be determined not to apply, this

court finds Defendants are liable to Plaintiff for damages under

the North Carolina Wage and Hour Act, N.C. Gen. Stat. § 95-25.4,

resulting from unpaid overtime wages in that same amount.

     Defendants are also liable to Plaintiff for interest

pursuant to N.C. Gen. Stat. § 95-25.22 in the amount of

$3,966.54.

     For the foregoing reasons,




     2 Plaintiff calculates his total unpaid wages for 2015-2017
to be $25,868.80. (Tinajero Decl. (Doc. 52-2) ¶ 41.) This court
multiplies this principal amount by an interest rate of 8% to
find interest in unpaid wages until October 1, 2019, is
$2,069.50. The interest from October 1, 2019 until the date of
this Memorandum Opinion and order, using an 8% simple interest
rate over 11 months, is calculated to be in the amount of
$1,897.04.

                                  -11-



    Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 11 of 12
    IT IS ORDERED that Plaintiff’s Motion for Summary Judgment,

(Doc. 66), is GRANTED and that judgment be entered in favor of

Plaintiff and that Defendants are jointly and severally liable

to Plaintiff.

    IT IS FURTHER ORDERED that Plaintiff shall have and recover

the sum of $51,737.60 from Defendants.

    IT IS FURTHER ORDERED that Plaintiff shall have and recover

from Defendants the sum of $3,966.54 in legal interest pursuant

to N.C. Gen. Stat. § 95-25.22 as prejudgment interest, and

interest at the legal rate from entry of judgment until paid.

    A judgment consistent with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

    Plaintiff shall submit any motion or affidavit as to claims

for attorney’s fees within 30 days of the date of this

Memorandum Opinion and Order.

    This the 9th day of September, 2020.




                                 __________________________________
                                    United States District Judge




                                 -12-



   Case 1:18-cv-00160-WO-JEP Document 71 Filed 09/09/20 Page 12 of 12
